Citation Nr: 1219299	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a ruptured eardrum.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss, and, if so, whether service connection for hearing loss is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to March 1948, and from October 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2012, the Veteran provided testimony at a hearing on appeal before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 19, 2012, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for a left knee condition.

2.  On March 19, 2012, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for a right ankle condition.

3.  On March 19, 2012, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for a ruptured eardrum.

4.  In an unappealed decision issued in February 1975, the RO denied the Veteran's claim of entitlement to service connection for hearing loss.

5.  Evidence added to the record since the final February 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hearing loss.

6.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to service connection for a left knee condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria are met for withdrawal of the claim for entitlement to service connection for a right ankle condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria are met for withdrawal of the claim for entitlement to service connection for a ruptured eardrum.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The February 1975 rating decision that denied the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C. § 4005(c) (1974) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims for Service Connection for a Left Knee Condition, a Right Ankle Condition, and a Ruptured Eardrum

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  The Veteran withdrew his appeal as to the issues of entitlement to service connection for a left knee condition, a right ankle condition, and a ruptured eardrum in a VA Form 21-4138 which VA received in March 2012.  Consequently, the criteria are met for withdrawal of those claims.  Accordingly, the Board does not have jurisdiction to review those appeals, and they are dismissed.

VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in that regard.

With respect to the issues of entitlement to service connection for hearing loss and tinnitus, the Board notes that the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated June 2009 and August 2009, sent prior to initial unfavorable AOJ decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, that letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination and treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in June 2009 in order to adjudicate his service connection claims.  In this regard, the Board notes that the June 2009 VA examiner offered etiological opinions as to each claimed disorder and based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the June 2009 VA examiner are sufficient to assist VA in deciding the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis:  New and Material Evidence to Reopen a Claim for Service Connection for Hearing Loss

The Veteran contends in his March 2012 hearing before the undersigned Acting Veterans Law Judge that he was exposed to noise as a tank crewman and drill instructor during service.  See transcript, pp. 4-6.  He specified that, in his capacity as a drill instructor, he was exposed to noise from propeller-driven planes which were operated on an air strip next to where he was quartered.  Id. at p. 6.  He also stated that he was exposed to noise from the firing range when he took recruits there.  Id. at pp. 6-7.  The Veteran further testified that he experienced hearing loss and tinnitus in service, and they have continued since his separation from service.  Id. at pp. 10-11.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for hearing loss was originally denied in a February 1975 rating decision in which the RO found that his service records showed no record of hearing loss, and his auditory acuity at the time of his discharge examination was entirely within normal limits.  The February 1975 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the February 1975 rating decision, the RO considered the Veteran's service treatment records.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In February 1975, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hearing loss was received until April 2009, when VA received his application to reopen such claim.  Therefore, the February 1975 rating decision is final.  38 U.S.C. § 4005(c) (1974) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hearing loss was received prior to the expiration of the appeal period stemming from the February 1975 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for hearing loss in April 2009, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the February 1975 rating decision, additional evidence consisting of service personnel records, VA examination and treatment records, and statements from the Veteran and others has been received.  These records include multiple diagnoses of hearing loss, as well as the Veteran's contentions that it was caused by noise exposure as a tank crewman and drill instructor during service, and that his hearing loss has continued since his separation from service.  See transcript, pp. 10-11.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's hearing loss may be related to noise exposure as a tank crewman and drill instructor in service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for hearing loss.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for hearing loss is reopened.

Analysis: Service Connection for Hearing Loss and Tinnitus

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  In a Report of Physical Examination at discharge in March 1948, a clinician found that the Veteran's hearing had perfect scores on all tests-namely: watch, coin click, whispered voice, and spoken voice testing.  In a Report of Medical Examination dated October 1950, a clinician found that the Veteran's hearing had perfect scores on both of the tests that were given-whispered and spoken voice.  In a Report of Medical Examination dated October 1951, a clinician found that the Veteran's hearing had a perfect score on the whispered voice test, which was the only hearing test that was administered.

As indicated previously, the Veteran claims that he was exposed to noise as a tank crewman and drill instructor in service.  Despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty or tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

After service, in August 1986, the Veteran told a VA clinician that he was experiencing decreased hearing.  No audiological treatment was available at that time.

In May 2009, a VA audiologist diagnosed the Veteran with bilateral mild to profound sensorineural hearing impairment.  The Veteran's Word Recognition Scores were fair (64%) and very poor (24%) for the right and left ears, respectively.

VA provided the Veteran with a compensation and pension examination for his hearing loss and tinnitus in June 2009.  The examiner noted that the Veteran reported having hearing loss since the 1950s, and tinnitus since 1956.  He further noted that the Veteran reported having decreased hearing after being kicked in the head while swimming in service.  The examiner recorded the Veteran's statement that he worked as a foreman in a sawmill after service from 1951 through 1958, and that it was noisy and ear protection was used "sometimes."   The examiner's evaluation revealed that pure tone thresholds, in decibels, were as follows:

June 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
75
100
110
LEFT
40
60
85
100
110

Speech recognition was 68 percent in the right ear and 64 percent in the left ear.

The June 2009 examiner diagnosed the Veteran with moderate to profound sensorineural hearing loss from 250 Hertz (Hz) through 8000 Hz in both ears; fair speech recognition ability in both ears; and normal Type A tympanograms bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not to have been caused by noise exposure in service because: (1) he had 26 years of work in sawmills after service, including 7 years as a foreman without consistently used ear protection; (2) he did not have long-term noise exposure in service, based on his service in personnel and supplies in addition to his service as a drill instructor and driving tanks; (3) he is 80 years old, and a portion of his hearing loss can be attributed to the effects of the aging process; (4) his service treatment records showed that while he had a perforated left eardrum in service, auditory results and a tympanogram in that ear indicated no residual effects from that kicking injury, and a separate June 2009 VA examiner's report on the Veteran's eardrum was consistent with those findings; and (5) the Veteran reported that his tinnitus had its onset in 1956, several years after separation from service and several years into working in a sawmill.

In a July 2009 addendum, the VA examiner noted that he had reviewed additional service treatment records.  He stated that these records did not change his opinion that it is less likely than not that the Veteran's hearing loss and tinnitus were caused by noise exposure in service, and that the most likely cause of his hearing loss and tinnitus are occupational noise exposure and the effects of the aging process.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the June 2009 VA examiner is so qualified, his medical opinions constitute competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez, supra; Stefl, supra.  Specifically, his conclusions are supported by contemporaneous objective evidence including hearing testing in service, and the Veteran's post-service statements.  Consequently, the Board assigns great probative value to the VA examiner's report and associated addendum.

Relevant to the VA examination, the Board notes that the Veteran asserted in a June 2011 statement in a VA Form 21-4138 that the VA "examiner made a mistake in overlooking [the] fact" that he experienced loud noises which caused acoustic trauma in service, including from the firing of tank weapons.  However, a review of the VA examiner's June 2009 report shows that the examiner specifically considered that the Veteran experienced noise exposure in service due mainly to serving in tanks.  As such, the assertion that the examiner overlooked his noise exposure in service is inapplicable and factually baseless in this case.

The Board finds that the Veteran is competent to report that he has experienced hearing loss and tinnitus since service.  Likewise, the Veteran's relatives, friends, and colleagues are competent to report that they have witnessed him experiencing hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (tinnitus is capable of lay observation).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to the credibility of the Veteran's contention that he did not have noise exposure after service, the Board finds that it is outweighed by the evidence of record.  The Board notes that the Veteran reported at his March 2012 Board hearing that he was a supervisor and general manager of a lumber operation, and that his work consisted of sitting at a desk and using a telephone "with a volume control on it."  See transcript, pp. 8-9.  The Veteran further asserted that he was not a saw operator or plainer.  Id. at p. 9.  However, as noted above, the Veteran told the June 2009 VA examiner that, as a civilian, he worked as a foreman in a sawmill from 1951 through 1958, and he described that work as noisy and stated that ear protection was only used "sometimes."  Additionally, in a lay statement dated August 2011, a witness stated that the Veteran had worked in a lumber company from the 1950s to the late 1970s, at which time the Veteran personally manufactured lumber in the mill, including cutting and planing.  Based on the Veteran's own statements to the June 2009 VA examiner, and the corroborating statements from a witness, the Board finds that he was exposed to noise in the course of his employment in the lumber industry after service.

With respect to the Veteran's claimed tinnitus, the Board finds that the credibility of his report of ongoing tinnitus since service at his March 2012 Board hearing is outweighed by both the absence of any complaints, diagnosis, or treatment of tinnitus in service, and by his statement to the June 2009 VA examiner that he first noticed tinnitus in 1956-approximately 5 years after his separation from service.  The Board further notes that the Veteran reported that during those 5 years he had been employed as a foreman in a sawmill which he described as noisy, and at which he wore ear protection only "sometimes."  Because the Veteran's statements to the June 2009 VA examiner are inconsistent with his statements at his March 2012 Board hearing, the Board finds that the credibility of the Veteran's allegation of ongoing tinnitus since service is outweighed by the more probative evidence of record to the contrary.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

With respect to the Veteran's claimed hearing loss, the Board finds that the credibility of his report of ongoing hearing loss since service at his March 2012 Board hearing is also outweighed by the evidence of record, including his March 1948, October 1950, and October 1951 in-service hearing test results showing perfect hearing on all testing.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  In this regard, the Board acknowledges the Veteran's assertion at his March 2012 hearing before the undersigned Acting Veterans Law Judge that he cannot remember ever having been given any hearing test in service.  See transcript, p. 7.  However, in a May 2010 letter, the Veteran reported that a doctor had performed an examination on his ear at his discharge from service.  The Board therefore finds that the Veteran's service treatment records and his own May 2010 letter demonstrate that he was afforded those examinations in service, and those examinations showed that the Veteran did not have, and did not report, hearing loss during his service or at his separation from service.  In addition, the Board further finds that the Veteran's lack of credibility in his other statements of record-including his conflicting statements regarding the date of onset of tinnitus and the presence of post-service noise exposure in the lumber industry-warrants a finding that his reports of hearing loss since service are not credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this regard, the Board acknowledges the Veteran's argument that the in-service whisper test which was administered to the Veteran should not be used to show whether he had hearing loss in service because it is not based on scientific fact.  See transcript, pp. 7-8.  While the Board notes that such testing has since been replaced by other tests, the Board finds that the June 2009 VA examiner is competent to ascertain the degree of probative value, if any, which should be accorded to the in-service testing for the purpose of making his etiological determinations.  38 C.F.R. § 3.159(a)(1).  The Board further finds that because it has also based its finding regarding the Veteran's alleged in-service hearing loss on its assessment of his credibility throughout the claim, the accuracy (or inaccuracy) of the in-service whispered voice tests are not determinative of any issue before the Board.

The Board also acknowledges that multiple statements from friends, relatives, and colleagues support the Veteran's contention that he has significant hearing loss.  The Veteran's spouse wrote in July 2009 that in 1948 she "used to tease him about not hearing every thing I had said," and the Veteran responded that he had been kicked in the ear in a pool during service.  The Board finds that these statements do not show that the Veteran has had ongoing hearing loss since service.  Specifically, all of the statements other than the Veteran's spouse's statement constitute observations of hearing loss during or after his acknowledged noise exposure in the lumber industry had begun, and none of those statements specify that his hearing loss began within one year of his March 1948 or November 1951 separation from service.

With respect to the Veteran's spouse's statement, the Board finds that the fact that the Veteran had not heard everything that was said to him in 1948 is not conclusive evidence of hearing loss.  More significantly, in a June 2009 VA examination of the Veteran's eardrum-separate from his June 2009 VA examination of his hearing loss and tinnitus-the examiner opined that while the Veteran did sustain a perforation of his left eardrum during service based upon his own history, he currently has no perforation and has no sequelae as a result of that perforation.  The examiner's opinion constitutes competent medical evidence.  38 C.F.R. § 3.159(a)(1).  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.

In addition to the foregoing, while the Board-like the June 2009 VA audiological examiner-finds that the Veteran was exposed to noise in service, the Board further finds that the Veteran's etiological opinion that his in-service noise exposure caused his hearing loss and tinnitus is outweighed by the June 2009 VA examiner's opinion to the contrary, because his determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has also considered whether presumptive service connection is warranted for the Veteran's bilateral hearing loss.  However, the record fails to show that the Veteran manifested bilateral hearing loss to a degree of 10 percent within the one year following his service discharge in either March 1948 or November 1951.  As such, presumptive service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107.


ORDER

The issue of entitlement to service connection for a left knee condition is dismissed.

The issue of entitlement to service connection for a right ankle condition is dismissed.

The issue of entitlement to service connection for a ruptured eardrum is dismissed.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for hearing loss is granted.

Service connection for hearing loss is denied.

							(CONTINUED ON NEXT PAGE)





Service connection for tinnitus is denied.




____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


